In a separation action, plaintiff and defendant appeal from an order dated April 13,1951, entered on a determination by an Official Referee, to whom a motion to increase alimony directed to be paid by the judgment of separation, and for a counsel fee, had been referred, to hear and determine. This order increased the alimony payable to plaintiff wife and awarded a counsel fee of $400. Order affirmed, without costs. No opinion. Appeal by defendant from order dated March 19, 1951, dismissed, without costs. No such order is printed in the record. Nolan, P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur. [See post, p. 1025.]